DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          REBECCA ROMERO,
                              Appellant,

                                     v.

                          ADRIAN BRABHAM,
                              Appellee.

                               No. 4D20-2743

                               [April 1, 2021]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Maxine Cheesman, Judge; L.T. Case
No. 502015DR003902.

  Rebecca Romero, Manalapan, pro se.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.